Exhibit 23.3 FAX (713) 651-0849 1100 LOUISIANA SUITE 3800 HOUSTON, TEXAS 77002-5218 TELEPHONE (713) 651-9191 CONSENT OF RYDER SCOTT COMPANY, L.P. We hereby consent to: (i) the use in the Form 10-K under the Securities Exchange Act of 1934 of Hyperdynamics Corporation, a Delaware corporation (the "Company") under, of information contained in our reserve report letter relating to the reserves and revenue, as of June 30, 2008, of certain interests held by HYD Resources Corporation, a subsidiary of the Company; (ii) all references to such reserve report letter and/or to this firm in the Form 10-K; (iii) our being named as an expert in the Form 10-K; and (iv) the incorporation of this consent into the Form 10-K. /s/ Ryder Scott Company, L.P. RYDER SCOTT COMPANY, L.P. Houston, Texas September 30, 2008 1200, , S.W. CALGARY, ALBERRTA T2P 3S8 TEL (403) 262-2799 FAX (403) 262 2790 621 17TH SSTREET, SUITE 1550 DENVER, COLORADO 80293-1501 TEL (303) 623-9147 FAX (303) 623-4258
